Citation Nr: 0617663	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  05-03 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher ratings for post-traumatic stress 
disorder (PTSD) and for right leg, right ankle, and right 
knee disabilities.  

2.  Entitlement to an increased initial rating for low back 
strain, with degenerative joint disease, disc herniation at 
L5-S1, and symptoms of radiculopathy of the lower right 
extremity, evaluated as 20 percent disabling prior to 
November 14, 2005, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The August 2003 rating decision granted service connection 
for a low back strain as secondary to the veteran's service-
connected right leg condition and assigned a 20 percent 
rating for the disability.  By a rating decision in December 
2005, the RO assigned the veteran a 40 percent rating for his 
low back disability effective from November 14, 2005.

The issue of an increased rating for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  In an August 2005 statement, the veteran reports that he 
was satisfied with the rating assigned for the service-
connected PTSD.

2.  On a VA Form 21-4138, received at the RO in September 
2005, the veteran stated that he wished to withdraw his 
claims for increased ratings for his service-connected right 
leg, right ankle, and right knee disabilities.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claims for higher 
ratings for PTSD and for right leg, right ankle, and right 
knee disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  Appeals must be withdrawn in writing except for 
appeals withdrawn on the record at a hearing.  Id.  By a 
statement dated in August 2005, and on VA Form 21-4138 filed 
in September 2005, the veteran withdrew his appeal for higher 
ratings for PTSD and for right leg, right ankle, and right 
knee disabilities, and hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these claims.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the claims for 
entitlement to an increased ratings for his right leg, right 
ankle, and right knee disabilities.


ORDER

The appeal for the claims for entitlement to increased 
ratings for right leg, right ankle, and right knee 
disabilities are dismissed.




REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

While the veteran was provided with VCAA notice with respect 
to his claim for service connection for a low back 
disability, the veteran was not provided with VCAA notice of 
what type of information and evidence was necessary to 
substantiate his claim for an increased rating or to 
establish an effective date.  

Subsequent to reviewing the veteran's increased rating claim, 
the RO should have sent out the notice required under the 
VCAA, informing the veteran and his representative of what 
evidence was necessary for a higher rating and for an 
effective date, what evidence the veteran should provide to 
the VA, what evidence the VA would attempt to obtain on the 
veteran's behalf, and that the veteran should submit all 
pertinent evidence in his possession.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  
However, the RO did not issue any such notification to the 
veteran regarding his claim for an increased rating or 
effective date.

Additionally, in September 2005, the veteran requested a 
hearing before a decision review officer.  A hearing was 
never scheduled for the veteran and there is nothing in the 
record to suggest the veteran withdrew his September 2005 
hearing request.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the appellant with 
a VCAA notice of the information and 
evidence necessary to substantiate his 
claim for an increased rating and an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, and what evidence 
will be retrieved by VA, as well as 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  See Quartiuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006); 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

2.	The AMC should schedule the veteran for a 
hearing before a decision review officer.

3.	After the foregoing, the AMC should 
reajudicate the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


